Case 2:19-cv-00037-SMH-KK Document 46 Filed 04/29/20 Page 1 of 8 PageID #: 433



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION

 JOHN PALIR, ET AL.                                    CIVIL ACTION NO. 19-0037

 VERSUS                                                JUDGE S. MAURICE HICKS, JR.

 LABORATORY CORP                                       MAGISTRATE JUDGE KAY
 OF AMERICA, ET AL.

                                MEMORANDUM RULING

       Before the Court is a Magistrate Appeal (Record Document 40) filed by Plaintiffs

 John and Katie Palir (collectively “Plaintiffs”). The appeal seeks to reverse Magistrate

 Judge Kay’s ruling (Record Document 34) denying Plaintiffs’ motion to amend/correct.

 Defendant Laboratory Corp of America (“LabCorp”) opposes the Magistrate Appeal. See

 Record Document 43. Also before the Court is a Report and Recommendation by

 Magistrate Judge Kay (Record Document 35) denying Plaintiffs’ motion to remand.

 Plaintiffs filed a “Motion for Reconsideration” (Record Document 36), which was

 interpreted by this Court as an objection to the Report and Recommendation. Defendant

 filed a response. See Record Document 44. For the reasons set forth below, the

 Magistrate Appeal is DENIED and Magistrate Judge Kay’s Memorandum Ruling (Record

 Document 34) is AFFIRMED. Further, the Report and Recommendation (Record

 Document 35) is ADOPTED and the motion to remand is DENIED.

                    FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiffs filed suit in Louisiana state court in November 2018 asserting claims of

 negligence against LabCorp and an “Unknown Defendant Employee.” Record Document

 1-1 (Complaint). Specifically, the complaint asserted that in October 2017 John Palir was

 injured when a phlebotomist employed by LabCorp “negligently stabbed a needle into

                                       Page 1 of 8
Case 2:19-cv-00037-SMH-KK Document 46 Filed 04/29/20 Page 2 of 8 PageID #: 434



 [his] right arm causing immediate severe pain, numbness, and burning in his right arm

 and hand.” Id. at ¶ 7. The complaint asserted LabCorp was vicariously liable “for the

 negligent actions of its employee who was acting within the course and scope of his/her

 employment at the time of the incident.” Id. at ¶ 11. On January 11, 2019, LabCorp

 removed the case to this Court. See Record Document 1.

         On July 26, 2019, following a discovery request, LabCorp identified the unknown

 employee as Sharonda Lewis (“Lewis”). See Record Document 16-3. On September 3,

 2019, Plaintiffs filed a motion to amend/correct to name the previously unknown

 defendant employee. See Record Document 16. The addition of Lewis as a named

 defendant would defeat diversity jurisdiction because Lewis and Plaintiffs are Louisiana

 citizens. See Record Document 21-1. Upon consideration of the parties’ arguments and

 the applicable law, Magistrate Judge Kay denied the motion to amend. See Record

 Document 34. Plaintiffs timely appealed. See Record Document 40. The issue is fully

 briefed and ripe for review by this Court. See Record Documents 43 & 45.

         On September 12, 2019, Plaintiffs filed a motion to remand asserting the addition

 of Lewis would destroy diversity jurisdiction. See Record Document 21. Magistrate Judge

 Kay issued a Report and Recommendation denying Plaintiffs’ motion to remand. See

 Record Document 35. Plaintiffs timely filed an objection. See Record Document 36.

 LabCorp filed an opposition to Plaintiffs’ objection. See Record Document 44.

                                  LAW AND ANALYSIS
    I.      Magistrate Appeal

            A. Legal Standards

         Any party may appeal a magistrate judge’s ruling on a non-dispositive matter to a

 district court judge under Federal Rule of Civil Procedure 72(a) and Local Rule 74.1. The

                                        Page 2 of 8
Case 2:19-cv-00037-SMH-KK Document 46 Filed 04/29/20 Page 3 of 8 PageID #: 435



 decision by Magistrate Judge Kay to deny Plaintiffs’ motion to amend is a non-dispositive

 matter. As such, the order must be upheld by this Court unless it is clearly erroneous or

 contrary to law. See 28 U.S.C. § 636(b)(1)(A); see also Castillo v. Frank, 70 F.3d 382,

 385 (5th Cir. 1995). This Court will review Magistrate Judge Kay’s legal conclusions de

 novo and review her factual findings for clear error. See Sabre Indus., Inc. v. Module X

 Sols., LLC, No. 15-2501, 2017 WL 4128317 (W.D. La. Sept. 18, 2017).

        “If after removal the plaintiff seeks to join additional defendants whose joinder

 would destroy subject matter jurisdiction, the court may deny joinder, or permit joinder

 and remand the action to the State court.” 28 U.S.C. § 1447(e). “The decision to allow

 an amendment adding non-diverse parties under Section 1447(e) is a discretionary one.”

 Hensgens v. Deere & Co., 833 F.2d 1179, 1182 (5th Cir. 1987).

        In Hensgens, the Fifth Circuit reasoned that when the district court is “confronted

 with an amendment to add a nondiverse nonindispensable party, [the court] should use

 its discretion,” and “should scrutinize that amendment more closely than an ordinary

 amendment.” Id. at 1182. The Fifth Circuit set forth the following factors to consider when

 making this determination: (1) the extent to which joinder of the non-diverse defendant(s)

 is sought to defeat federal jurisdiction; (2) whether the plaintiff has been dilatory in asking

 for the amendment; (3) whether the plaintiff will be significantly injured if the amendment

 is not allowed; and (4) any other factors bearing on the equities. See id. The factors

 balance the original defendant’s interest in maintaining a federal forum against the

 plaintiff’s interest in avoiding multiple and parallel litigation. See id.




                                           Page 3 of 8
Case 2:19-cv-00037-SMH-KK Document 46 Filed 04/29/20 Page 4 of 8 PageID #: 436



           B. Parties’ Arguments

        Plaintiffs assert the joinder analysis is inapplicable because they are merely

 attempting to identify by name the unknown defendant employee who was named in their

 original complaint. See Record Document 40 at 3–4. Further, Plaintiffs contend the order

 of Magistrate Judge Kay’s analysis of the Hensgens factors was improper and led to the

 incorrect conclusion. See id. at 5. Plaintiffs also contend an unpublished case from the

 Eastern District of Louisiana—Tobin v. Lab. Corp. of Am., No. 15-1731, 2015 WL

 13543988 (E.D. La. Oct. 21, 2015)—which granted the plaintiffs request to add a non-

 diverse party is directly on point and should be followed by this Court. See id. at 4.

        In its opposition, LabCorp contends Plaintiffs offered “no new evidence or authority

 and simply rehash the argument that the Court already rejected.” Record Document 43

 at 1. Additionally, LabCorp asserts Plaintiffs cannot meet the high burden required to

 reverse a magistrate judge’s ruling on a non-dispositive matter. See id. at 3–4. Plaintiffs

 reply further asserts Magistrate Judge Kay misapplied the Hensgens factors. See Record

 Document 45.

           C. Analysis

        The Court agrees with LabCorp. Plaintiff cannot demonstrate Magistrate Judge

 Kay’s findings were clearly erroneous or contrary to law. See 28 U.S.C. § 636(b)(1)(A).

 Her memorandum ruling analyzes each Hensgens factor and ultimately concludes

 granting Plaintiffs leave to amend would do nothing more than defeat diversity. See

 Record Document 34 at 5. It is of no matter which order Judge Kay analyzed the

 Hensgens factors because the conclusion would be the same. Furthermore, merely

 because Plaintiffs had named “Unknown Defendant Employee” in their original complaint



                                         Page 4 of 8
Case 2:19-cv-00037-SMH-KK Document 46 Filed 04/29/20 Page 5 of 8 PageID #: 437



 does not mean that the addition of Lewis is not properly considered joinder. Plaintiffs are

 attempting to join a new party, even if it was once identified as “Unknown Defendant

 Employee” in the original complaint. This point is further highlighted by the fact that the

 identity of unknown defendants is “disregarded” for purposes of removal. See 28 U.S.C.

 § 1441(b)(1). Thus, joinder is the proper analysis to follow.

          Finally, this Court is not bound by unpublished decisions rendered outside of this

 district. Rather, this Court is bound by the applicable legal standards. Here, Magistrate

 Judge Kay applied the correct standard for the joinder of parties who would destroy

 diversity jurisdiction. As her conclusion is not clearly erroneous or contrary to law, her

 decision must be upheld by this Court. Thus, Plaintiffs’ Magistrate Appeal is hereby

 DENIED and Magistrate Judge Kay’s memorandum ruling denying Plaintiffs’ leave to

 amend is hereby AFFIRMED.

    II.      Report and Recommendation

             A. Legal Standards

          Any party may submit objections to a magistrate judge’s report and

 recommendation on a dispositive matter pursuant to Federal Rule of Civil Procedure 72(b)

 and Local Rule 74.1. The decision by Magistrate Judge Kay to deny Plaintiffs’ motion to

 remand is a dispositive matter. As such, the Court will review de novo “any part of the

 magistrate judge’s disposition that has been properly objected to.” Fed. R. Civ. Proc.

 72(b)(3). Following review, the court “may accept, reject, or modify, in whole or part, the

 findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

          Federal courts may exercise diversity jurisdiction over a civil action between

 citizens of different states if the amount in controversy exceeds $75,000. See 28 U.S.C.



                                         Page 5 of 8
Case 2:19-cv-00037-SMH-KK Document 46 Filed 04/29/20 Page 6 of 8 PageID #: 438



 1332(a)(1). An out-of-state defendant may remove a case filed in state court to federal

 court if the parties are diverse and the amount in controversy is met. See 28 U.S.C. §

 1441(b)(2). To determine whether an action is removable based on diversity jurisdiction,

 “the citizenship of defendants sued under fictitious names shall be disregarded.” 28

 U.S.C. § 1441(b)(1). Furthermore, “jurisdictional facts are determined at the time of

 removal,” and “post-removal events do not affect that properly established jurisdiction.”

 Louisiana v. Am. Nat’l Prop. Cas. Co., 746 F.3d 633, 636 (5th Cir. 2014).

            B. Objections

        Plaintiffs assert the cases cited by Magistrate Judge Kay in support of disregarding

 the fictious defendant for purposes of removal were factually dissimilar to the instant case.

 See Record Document 39 at 4. Further, Plaintiffs contend 28 U.S.C. § 1441(b)(1) may

 not apply in this case because “it was not meant to be a weapon utilized by the defense

 to assure federal jurisdiction.” Id. Plaintiffs again assert the applicability of the unpublished

 Eastern District of Louisiana case—Tobin, 2015 WL 13543988. In response, LabCorp

 contends that “[p]laintiffs cite no new evidence, facts, case law, or authority which was

 not available when their motion was first considered.” Record Document 44 at 1.

 Additionally, LabCorp asserts that Plaintiffs “fail to provide any basis” to show why 28

 U.S.C. § 1441(b)(1) should not apply to them. Id. at 4.

            C. Analysis

        Upon review of the record, the parties’ arguments, and the relevant law, the Court

 agrees with Magistrate Judge Kay’s recommendation to deny remand. Plaintiffs have

 failed to provide any authority to show 28 U.S.C. § 1441(b)(1) should not apply in this

 case. Plaintiffs only legal support comes from Tobin, the unpublished decision from the



                                           Page 6 of 8
Case 2:19-cv-00037-SMH-KK Document 46 Filed 04/29/20 Page 7 of 8 PageID #: 439



 Eastern District of Louisiana. See 2015 WL 13543988. As noted earlier, this Court is not

 bound by unpublished decisions outside of this district; however, this Court is bound by

 the applicable law. Here, there is a statute directly on point, which dictates for purposes

 of removal to disregard the “citizenship of defendants sued under fictitious names.” 28

 U.S.C. § 1441(b)(1). Plaintiffs sued LabCorp and “Unknown Defendant Employee” in

 state court; thus, for purposes of removal only Plaintiffs and LabCorp’s citizenship was at

 issue. Record Document 1-1. Because Plaintiffs and LabCorp are citizens of different

 states and the amount in controversy exceeds $75,000, this matter was properly removed

 to this Court pursuant to 28 U.S.C. § 1332(a)(1). Furthermore, it is of no matter that the

 case law is factually dissimilar from the instant matter. The case law cited by Magistrate

 Judge Kay was used to support the general rule set forth in 28 U.S.C. § 1441(b)(1).

       Because this Court has jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) over this

 matter, the Court adopts Magistrate Judge Kay’s Report and Recommendation (Record

 Document 35) denying remand. Therefore, the Report and Recommendation (Record

 Document 35) is adopted and Plaintiffs’ Motion to Remand (Record Document 21) is

 hereby DENIED.

                                      CONCLUSION

       Based on the foregoing reasons, Plaintiffs’ Magistrate Appeal (Record Document

 40) is hereby DENIED and Magistrate Judge Kay’s memorandum ruling (Record

 Document 34) denying Plaintiffs’ leave to amend is hereby AFFIRMED.

       Further, after an independent review of the record and written objections filed by

 Plaintiffs and determining that the findings are correct under the applicable law; it is




                                        Page 7 of 8
Case 2:19-cv-00037-SMH-KK Document 46 Filed 04/29/20 Page 8 of 8 PageID #: 440



 ordered that the Report and Recommendation (Record Document 35) is ADOPTED and

 Plaintiffs’ Motion to Remand (Record Document 21) is hereby DENIED.

         An order consistent with the terms of the instant Memorandum Ruling shall issue

 herewith.

         THUS DONE AND SIGNED, in Shreveport, Louisiana, on this the 29th day of April,

 2020.




                                       Page 8 of 8
